Title: To Thomas Jefferson from Citizens of West Tennessee, 16 January 1809
From: West Tennessee, Citizens of
To: Jefferson, Thomas


                                          
                            
                            [16 Jan. 1809]
                        
                  Patriotic Meeting
                  On monday the 16th Inst. pursuant to public notice, a number of respectable Citizens of West Tennessee assembled at the Court House in the Town of Nashville, to consider the propriety of addressing the general government at the present eventful period.
                  General James Robertson was called to the Chair, and Alexander Porter Jr. appointed Secretary.   On the meeting being organized, General Andrew Jackson rose and addressed his fellow-citizens, with a variety of energetic and animated observations, of which the following presents only a faint outline.
                  Mr. Chairman
                  The awful crisis to which the affairs of this country is rapidly hastening, and the all importance of an unanimity of sentiment at such a time, is the cause of the present meeting being convened, and precludes the necessity of any apology for my addressing you. The people of this portion of the Union, Sir, burning with indignation and resentment at the tyrannic decrees of the French government and British Orders in Council, which at once prostrates the rights and sovereignty of our common Country—are assembled here today to give vent to their feelings, & pledge their lives & fortunes, in defence of their own & their nations rights.
                  The measures which the administration have taken, in the new & difficult situation in which they have been placed, are such as entitle them to the support of the Union. As that conduct has been assailed, it may not be unnecessary for us to come forward and assure them of our undiminished esteem & energetic support.
                  Our enemies have long calculated on our divisions, and the conduct of some of our Citizens have furnished grounds for the Opinion. Let the event of this days meeting prove to the world that no matter what privations we suffer, or inconveniences we feel, we are willing to expend the last cent of our treasure, and the last drop of our blood, in giving effect to any measures that may be taken in support of our liberty & independence.   There is no man who hears me that will not acknowledge that our acquiescence & submission to the wishes of either of the great belligerent powers, would reduce the nation to a standard unworthy her reputation & resources. The means of resistence then, is the only subject in which there can exist any difference of Opinion.
                  Viewing as I do (said Genl. Jackson) the peculiar situation in which this part of the Union is placed, I cannot but think such an expression of Public sentiment extremely proper. Attempts have been made to divide the Union, such attempts may be made again. Attempts have been made to divide us in sentiment, without which such a measure never can be carried into effect; and though our attachment to the federal compact ought not to be doubted, yet our conduct this day may furnish
                     another evidence, that we are deeply impressed with the truth, and importance of the maxim—United we stand—divided we perish. I conceive there can be but one sentiment, on the subject, all must feel the injuries we have recieved—all must be determined to resist them; let us then Sir, with one heart & hand, declare to the world, that firm in determination, united in sentiment & undismayed by the storm that is approaching, we solemnly pledge ourselves to go any length with the government of our Country, in defence & support of the nations rights and independence.—   After some spirited observations from General Winchester & Felix Grundy Esqr. the following Committee was appointed to draft resolutions & report them to the meeting. Genl. Jackson, Genl. Winchester, Robert Weakly, Jenkin Whitesides & Felix Grundy. On motion adjourned until tomorrow morning at eleven OClock.
                  
                     Alex Porter Jr Secrty.
                  
                  
                     Your committee has taken into consideration the subject assigned them, & make the following reports thereupon (towit)
                     We view with regret & indignation the unjust and unprecedented measures, which have been adopted by the belligerent Powers of Europe, by means of which our maratime rights, [have a] free & independent nation have been infringed & violated, and although we sensibly feell the effects which have be produced by the unavoidable steps, to which our government has been compelled to resort, for the preservation of our rights it is far from our wish that our national Councils should recede from the ground which they have taken with regard to Great Britain or France, on the contrary, we should consider a surrender of any of the essential points in difference between either of those nations & ours, as a relinquishment of our Sovereignty as a nation.
                     Resolved; unanimously, That we will at the expence of our lives & fortunes, support the Government of the United States, in enforcing such measures, as they may deem necessary, in the present Critical & interesting Situation of our country.—If in addition to the Embargo laws now in force, a general nonintercourse, with other nations should be the measure, deemed most adviseable, we will afford every aid in our Power to render it effectual. If war should be resorted to, we are Citizen Soldiers, and ready at the call of our Country to meet our enemies & convince them in the field, that Americans not only Know their rights, but will conquer or die in their defence.
                     Resolved, Unanimously, That in our opinion the measures adopted, & pursued by the general government in relation to great Britain, and France, have been dictated by wisdom, & supported with dignity & firmness.
                     Resolved unanimously, That Thomas Jefferson is entitled to the thanks of his Countrymen, for his faithful & dignified discharge of the arduous duties which have devolved on him, as chief magistrate of the United States since his election to that important Office.
                     Resolved unanimously, that copies of the foregoing proceedings be transmitted to the president of the United States, to each of our Senaters & our representative in Congress, & that a copy thereof be furnished to the Editers of the Impartial Review and Clarion for publication.
                  
                  
                     Jas. Robertson
                     
                     Chairman
                     Alexr Porter Jr Secy
                  
               